 1   SHAWN N. ANDERSON
     United States Attorney
 2   MIKEL W. SCHWAB
     JESSICA F. WESSLING
 3   Assistant U.S. Attorneys
     Sirena Plaza, Suite 500
 4   108 Hernan Cortez Avenue
     Hagåtña, Guam 96910
 5   PHONE: (671) 472-7332
     FAX: (671) 472-7215
 6
     Attorneys for the United States of America
 7
                               IN THE DISTRICT COURT OF GUAM
 8
      UNITED STATES OF AMERICA, by and              CIVIL CASE NO. 15-00040
 9    through qui tam relator, RAY SANCHEZ
      TOPASNA,
10
                            Plaintiff,
11
                    vs.
12
      GUAM HOUSING AND URBAN                                          ORDER
13    RENEWAL AUTHORITY (GHURA);                       Granting United States’ Request to File
      DAVID J. SABLAN (in both his official           Complaint in Intervention Within 30 Days
14    capacity and personally); RICARDO                             (ECF No. 53)
      CALVO (in both his official capacity and
15    personally); LUIS PAULINO (in both his
      official capacity and personally); ROSIE
16    ANN BLAS (in both her official capacity
      and personally); DEANNE S.N. TORRE
17    (in both her official capacity and
      personally); CECILE SUDA (in both his
18    official capacity and personally);
      ROLAND SELVIDGE (in both his official
19    capacity and personally); MARK S.
      SMITH (in both his official capacity and
20    personally); CESAR C. CABOT (in both
      his official capacity and personally); and,
21    RAWLEN M.T. MANTANONA (in both
      his official capacity and personally),
22
                            Defendants.
23

24



                 Case 1:15-cv-00040 Document 54 Filed 08/26/19 Page 1 of 2
 1          On August 22, 2019, the United States filed a Notice of Election to Intervene in Part and

 2   to Decline in Part (the “Notice of Election”) in this action pursuant to the False Claims Act, 31

 3   U.S.C. § 3730(b)(2) and (4)(A). The United States also requested that it be given 30 days to file

 4   it complaint in intervention. Furthermore, the United States asked that the Complaint, its Notice

 5   of Election, the Complaint and this Order be unsealed, but that all other papers on file in this action

 6   remain under seal. Having reviewed the Notice and the record, the court orders the following:

 7          1.      The United States shall file and serve its complaint in intervention upon the

 8   Defendants, together with this Order, by September 23, 2019;

 9          2.      The Complaint and this case shall be unsealed. The Relator shall serve the

10   Defendants with a copy of the Complaint.

11          3.      The following documents shall remain sealed and shall not be made public or

12   served upon the Defendants: ECF Nos. 9, 12, 15, 18, 21, 25, 28, 32, 36, 40-41, 44-46, 48 and 50-

13   51. The Relator shall serve all other previously filed documents upon the Defendants after service

14   of the Complaint;

15          4.      The parties shall serve all pleadings and motions filed in this action upon the United

16   States, as provided for in 31 U.S.C. § 3730©93). The United States may order any deposition

17   transcripts and is entitled to intervene in the portion of the Relator’s Complaint in which it is

18   declining to intervene, for good cause, at a later date; and

19          5.      Should the Relator or the Defendants propose that this action be dismissed, settled

20   or otherwise discontinued, the court will provide the United States with notice and an opportunity

21   to be heard before ruling or granting its approval.

22               IT IS SO ORDERED.
                                                                       /s/ Joaquin V.E. Manibusan, Jr.
23
                                                                           U.S. Magistrate Judge
                                                                       Dated: Aug 26, 2019
24



                  Case 1:15-cv-00040 Document 54 Filed 08/26/19 Page 2 of 2
